Exhibit 99.4 REVOCABLE PROXY MINDEN BANCORRP, INC. Please Mark Votes As in This Example THIS PROXY IS SOLICITED ON BEHALF OF THE BOARD OF DIRECTORS OF MINDEN BANCORP, INC. FOR USE AT THE SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON , 2 The undersigned hereby appoints the Board of Directors of Minden Bancorp, Inc. (“Minden Bancorp”), or any successors thereto, as proxies with full powers of substitution, to represent and vote, as designated below, all the shares of common stock of Minden Bancorp held of record by the undersigned on , 2010 at the Special Meeting of Shareholders to be held at ,located at , Minden, Louisiana on day, , , 2010, at :00 p.m., Central time, or at any adjournment thereof. 1. Approval a Plan of Conversion and Reorganization and the transactions contemplated thereby pursuant to which, among other things, Minden Bancorp, Inc., a newly formed Louisiana corporation (the “New Holding Company”), will offer for sale shares of its common stock, and shares of common stock of Minden Bancorp currently held by public shareholders will be exchanged for shares of common stock of the New Holding Company upon the conversion of Minden Mutual Holding Company, MBL Bank and Minden Bancorp from the mutual holding company structure to the stock holding company form. o
